In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00052-CV



            LEWIS ALAN DAVIS, Appellant

                           V.

             RICHARD BOREN, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
               Trial Court No. 13-0897




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       The appellant, Lewis Alan Davis, has filed a motion with this Court seeking to voluntarily

dismiss his appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:       November 8, 2016
Date Decided:         November 9, 2016




                                                2